J-S26024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 FRANK M. AIELLO                         :
                                         :
                   Appellant             :         No. 2722 EDA 2018

      Appeal from the Judgment of Sentence Entered August 8, 2018
            In the Court of Common Pleas of Delaware County
          Criminal Division at No(s): CP-23-SA-0000354-2018


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                    FILED JUNE 17, 2019

     Appellant, Frank M. Aiello, appeals pro se from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his

summary conviction for operation of vehicle without official certificate of

inspection (see 75 Pa.C.S.A. § 4703).        On March 6, 2018, a magistrate

convicted Appellant and sentenced him to pay fines and costs. Appellant filed

a summary appeal for a trial de novo on April 6, 2018. On August 8, 2018,

the court dismissed the appeal because Appellant failed to appear. Appellant

filed a pro se notice of appeal on September 10, 2018. On September 12,

2018, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement. Appellant did not comply with the court’s order.

     Preliminarily, the timeliness of an appeal is a jurisdictional requisite.

Commonwealth v. Patterson, 940 A.2d 493 (Pa.Super. 2007), appeal


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S26024-19


denied, 599 Pa. 691, 960 A.2d 838 (2008). A defendant has 30 days to file a

summary appeal for a trial de novo.       Pa.R.Crim.P. 460(A).    Likewise, a

defendant has 30 days to file an appeal in this Court after entry of the order

from which the appeal is taken. Pa.R.A.P. 903(a). Time limitations for taking

appeals are strictly construed and cannot be extended as a matter of grace.

Commonwealth v. Valentine, 928 A.2d 346 (Pa.Super. 2007). Extension

of the filing period is permitted only in extraordinary circumstances, such as

fraud or a breakdown in the court’s operation.          Commonwealth v.

Braykovich, 664 A.2d 133 (Pa.Super. 1995), appeal denied, 544 Pa. 622,

675 A.2d 1242 (1996).

      Instantly, a magistrate convicted and sentenced Appellant on March 6,

2018. Appellant did not file his summary appeal until Friday, April 6, 2018,

which was one day late. See Pa.R.Crim.P 460(A). The record contains no

evidence of extraordinary circumstances, and Appellant does not allege any,

to excuse this untimely filing. See Braykovich, supra. Thus, the trial court

lacked jurisdiction to consider Appellant’s summary appeal when the court

dismissed it on August 8, 2018. Although due on Friday, September 7, 2018,

Appellant did not file his appeal in this Court until Monday, September 10,

2018, which was also untimely. See Pa.R.A.P. 903(a). Appellant claims there

was a breakdown in the operations of the court regarding the current appeal

because the trial court sent the order dismissing Appellant’s summary appeal

to his old address. Nevertheless, the record confirms the court sent the order


                                    -2-
J-S26024-19


at issue to Appellant’s address of record, which is the same address he used

when filing for in forma pauperis status along with the current notice of appeal.

Thus, this Court also lacks jurisdiction to consider Appellant’s appeal.1 See

Patterson, supra. Accordingly, we dismiss the appeal.2

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/19




____________________________________________


1 Moreover, Appellant failed to file a court-ordered Rule 1925(b) statement,
so his issues would be waived regardless of whether his appeal was timely.
See Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d 775 (2005) (holding
failure to comply with trial court’s Rule 1925(b) order generally constitutes
waiver of issues on appeal). As well, Appellant’s “brief” is woefully inadequate.
Appellant does not even attempt to comply with any of the Rules of Appellate
Procedure and fails to cite relevant legal authority to support his complaints.
Therefore, Appellant’s issues would be waived on this ground also. See
Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005) (holding
“appellate briefs and reproduced records must materially conform to the
requirements of the Pennsylvania Rules of Appellate Procedure. … Although
this Court is willing to liberally construe materials filed by a pro se litigant, pro
se status confers no special benefit upon the appellant”). See also Pa.R.A.P.
2114-2119 (addressing specific requirements of each subsection of appellate
brief).

2Due to our disposition, we deny as moot the Commonwealth’s application to
quash the appeal.

                                           -3-